HARRIS, Judge.
The former husband appeals the award of permanent alimony, the requirement to contribute to the wife’s attorney’s fees, the court’s equitable distribution and the finding that certain property is marital property. We reverse that portion of the judgment that requires the husband to contribute to the wife’s attorney’s fees but affirm the balance.
Although the award of permanent alimony in this case is a close question, we affirm on the basis of Canakaris. We find that the trial court’s determination that the Tradewinds mortgage is a marital asset is supported by the record. The equitable distribution, although generous to the wife particularly if one considers the marital funds expended by her prior to the filing of this action, is nonetheless within the court’s reasonable discretion.
However, taking into account the distribution of assets, her alimony and her ability to work (she voluntarily left employment about the time this action was filed), requiring the husband to contribute to her attorney’s fees is unjustified and amounts to an abuse of discretion. The record does not reflect a need on the wife’s part for such contribution.
AFFIRMED in part, REVERSED in part and REMANDED.
COBB, J., concurs.
ANTOON, J., concurs in part; dissents in part, with opinion.